USCA11 Case: 20-13893      Date Filed: 05/28/2021   Page: 1 of 5



                                                              [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 20-13893
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 1:08-cr-00014-AW-GRJ-2


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

BRANDON TERELL STEVENSON,

                                                              Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                  (May 28, 2021)

Before NEWSOM, BRASHER, and ANDERSON, Circuit Judges.

PER CURIAM:

      Brandon Stevenson appeals the district court’s order denying his motion to

reduce his sentence under Section 404(b) of the First Step Act of 2018. Pub. L. 115-
            USCA11 Case: 20-13893       Date Filed: 05/28/2021    Page: 2 of 5



391, § 404, 132 Stat. 5194, 5222 (2018). He argues that the district court erred in

concluding that it did not have the authority to reduce his sentence because his

multi-drug conspiracy conviction was not a covered offense under Section 404(b).

Additionally, he contests the district court’s alternative holding that, even if it had

authority to reduce his sentence, it would not do so.

      We review de novo whether a district court had the authority to modify a term

of imprisonment. United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). We

review the district court’s denial of an eligible movant’s request for abuse of

discretion. Id. A district court abuses its discretion when it applies the incorrect legal

standard, makes clearly erroneous factual findings, or commits a clear error of

judgment. United States v. Harris, 989 F.3d 908, 912 (11th Cir. 2021) (citations

omitted).

      Just over ten years ago, Congress reduced the sentencing disparity between

crack and powder cocaine offenses through the Fair Sentencing Act. Pub. L. No.

111-220, § 404, 124 Stat. 2372, 2372–73 (2010); see Dorsey v. United States, 567

U.S. 260, 268–69 (2012). Specifically, Section 2 of the Fair Sentencing Act changed

the quantity of crack cocaine necessary to trigger a 10-year mandatory minimum

from 50 grams to 280 grams and the quantity necessary to trigger a 5-year mandatory

minimum from 5 grams to 28 grams. Fair Sentencing Act § 2(a)(1)–(2); see also 21




                                            2
          USCA11 Case: 20-13893        Date Filed: 05/28/2021    Page: 3 of 5



U.S.C. § 841(b)(1)(A)(iii), (B)(iii). Those amendments did not apply retroactively.

United States v. Berry, 701 F.3d 374, 377 (11th Cir. 2012).

      The First Step Act changed that. It made those amended statutory penalties

apply retroactively if a pre-Fair-Sentencing-Act defendant had committed a covered

offense. See First Step Act § 404. Under Section 404(b) of the First Step Act, a court

“that imposed a sentence for a covered offense may . . . impose a reduced sentence

as if sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the

covered offense was committed.” Id. at § 404(b). The statute defines “covered

offense” as “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act . . . , that was

committed before August 3, 2010.” Id. at § 404(a). The First Step Act further

provides that “[n]othing in this section shall be construed to require a court to reduce

any sentence pursuant to this section.” Id. at § 404(c).

      In United States v. Taylor, 982 F.3d 1295 (11th Cir. 2020), we held that “the

First Step Act’s definition of a ‘covered offense’ covers a multidrug conspiracy

offense that includes both a crack-cocaine element and another drug-quantity

element.” 982 F.3d at 1300. We then noted that Taylor’s specific offense was

“conspiring to possess with intent to distribute at least 5 kilograms of powder

cocaine and at least 50 grams of crack cocaine” and concluded that “his offense

[was] a covered offense.” Id. at 1301.


                                           3
          USCA11 Case: 20-13893       Date Filed: 05/28/2021    Page: 4 of 5



      Similarly, Stevenson was convicted of conspiring to possess with intent to

distribute at least 5 kilograms of powder cocaine and at least 50 grams of crack

cocaine before the Fair Sentencing Act became effective. After Taylor, it is clear

that Stevenson’s offense is a covered offense under Section 404(b) and that the

district court erred in concluding otherwise. See Taylor, 982 F.3d at 1300–01.

      Even so, a district court is never required to reduce a defendant’s sentence

under Section 404(b). Jones, 962 F.3d at 1304. It has “wide latitude” in deciding

whether to exercise its discretion to reduce a sentence. Id. The court may consider

the 18 U.S.C. § 3553(a) sentencing factors, as well as any other information relevant

to its decision, including “its previous findings regarding the quantities of crack and

powder cocaine involved in the conspiracy, and the fact that the powder cocaine

element of [the defendant’s] offense still triggers the highest tier of statutory

penalties.” Taylor, 982 F.3d at 1302; see Jones, 962 F.3d at 1301, 1304. And if we

can discern from the record that the district court would decline to exercise its

discretion to award a sentence reduction, then remand would be futile and is not

required. See United States v. Hersh, 297 F.3d 1233, 1250–54 (11th Cir. 2002).

      Here, the district court alternatively held that it would not reduce Stevenson’s

sentence even if it had the authority to do so. In explaining its alternative holding,

the district court analyzed the 18 U.S.C. § 3553(a) factors. It noted Stevenson’s

rehabilitative efforts but concluded that those efforts were insufficient to warrant a


                                          4
          USCA11 Case: 20-13893      Date Filed: 05/28/2021   Page: 5 of 5



reduction in light of other circumstances, such as Stevenson’s criminal history and

the significant amount of drugs involved in the conspiracy. See Taylor, 982 F.3d at

1302; Jones, 962 F.3d at 1301, 1304. It also noted that the President had commuted

Stevenson’s sentence from life imprisonment to 210 months, which would be the

low-end of his recommended Guidelines range if it were recalculated today.

      The district court did not abuse its discretion in declining to reduce

Stevenson’s sentence. See Jones, 962 F.3d at 1304. The district court did not apply

the wrong legal standard, fail to follow proper procedure, or make a clear error of

judgment. See Diveroli v. United States, 803 F.3d 1258, 1262 (11th Cir. 2015).

Because the district court provided a reasoned explanation for its decision, a remand

for further consideration would be futile. See Hersh, 297 F.3d at 1250–54.

      AFFIRMED.




                                         5